       Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

EQUAL EMPLOYMENT OPPORTUNITY                 )
COMMISSION,                                  ) Civil Action No. 3:20-cv-187 (VLB)
                                             )
            Plaintiff,                       )
                                             )
            v.                               )
                                             )
YALE NEW HAVEN HOSPITAL, INC.                )
                                             ) SEPTEMBER 3, 2021
            Defendant.                       )
                                             )


DEFENDANT’S OBJECTION TO PLAINTIFF’S MOTION FOR PROTECTIVE ORDER
      Defendant, Yale New Haven Hospital (“YNHH” or the “Hospital”), by and

through its undersigned counsel, respectfully submits its Objection to the Equal

Employment Opportunities Commission’s (“EEOC”) Motion for Protective Order

dated August 16, 2021 (“Motion”). In that Motion, the EEOC seeks to prevent YNHH

from questioning physician deponents about or relating to diagnoses of “cognitive

condition[s] received by any Aggrieved Individual outside of YNHH’s testing

process, including the details of any such condition, and its impact”. (Motion at p.

9 and proposed Order submitted therewith).

      I.    INTRODUCTION

      The EEOC’s Motion represents an unconventional and unsupported attempt

to prospectively block clearly probative discovery. This Court has emphasized -

and the EEOC itself has argued - the standard for discovery is broad. As discussed

below, the proposed discovery seeks essential information going to the core

issues of this case, is necessary for YNHH’s expert to render a complete opinion,

and can be conducted without prejudice to the EEOC or the Aggrieved Individuals

                                         1
       Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 2 of 14




it represents.   The EEOC’s authority, on the other hand, is demonstrably

inapplicable, and its attempted “catch-all” argument that discovery inquiries by

counsel would violate the ADA borders on frivolous.

      As the Court is aware, this suit was brought by the EEOC to challenge the

Hospital’s implementation of a Late Career Practitioner Policy (“Policy”), as well as

the underlying cognitive testing conducted, under the ADEA and the ADA. This

Policy, as well as the cognitive testing used, are not unique to YNHH; rather, among

other things, in view of the increase in the aging physician population, and the goal

of more proactively promoting patient safety, several hospitals across the country

and abroad have instituted such policies as just one of the tools in their toolbox to

further patient safety efforts. In the case of YNHH, the implementation also comes

with the input of the Medical Executive Committee, made up of physician peers.

While hospitals like YNHH have some mechanisms in place to attempt to track

physician error, such mechanisms are generally retrospective, rather than

prospective. The subject Policy is designed to be proactive; rather than wait for

physician errors to be observed, reported, and/or tracked—which can result in

significant damage to patients—YNHH and these other hospitals have reviewed the

research and instituted these policies. Like in other occupations (e.g., pilots, FBI

agents) errors may be rare, but when they happen in these situations, they can be

catastrophic.

      The EEOC has nevertheless challenged the Policy under the ADEA and ADA;

arguing that testing triggered by age constitutes age discrimination. It further

contends that the test itself is not job related nor consistent with business



                                         2
       Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 3 of 14




necessity as required by the ADA. Yet, in its Motion, the EEOC glosses over this

second piece, as if it is not part of the case. To be sure, the YNHH testing process

is directly under attack. YNHH, in response, contends the absence of cognitive

decline is a bona fide occupational qualification, and further, the testing used to

diagnose the same is job related, effective and consistent with business necessity.

      Thus, in short, in bringing this suit, the EEOC, not YNHH, has placed directly

at issue the efficacy of the testing. Nevertheless, the EEOC attempts to turn the

subject on its head, claiming it is YNHH that is attempting to “victimize” the

deponents by virtue of posing simple questions designed to discover information

that can lend credibility to the assertion the testing process is effective.

      In support of this notably pre-emptive Motion, the EEOC not only cites to

inapplicable law, but also wholly ignores its own arguments about the

discoverability of sensitive information regarding these same physicians, as well

as physicians who have not even agreed to participate in this litigation. Equally

noteworthy, the Motion filing was unduly delayed. Specifically, the parties have

engaged in extensive discussions about whether YNHH would even be able to

conduct depositions.      YNHH signaled its intention to depose the voluntary

claimants over a year ago. See [ECF 36].      YNHH initially noticed depositions on

July 12 for August dates, after production was completed per the June 28th Order

of this Court. The EEOC asked YNHH to reschedule the depositions to give it more

time to review production and prepare for depositions. However, the EEOC also

mentioned the possibility it would file a Motion for Protective Order for the same

reason the Motion is submitted now.



                                          3
       Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 4 of 14




      After the meet and confer call referred to by the EEOC in its moving papers,

EEOC counsel assured YNHH counsel it would notify them during the week of July

19 (i.e., by Friday, July 23) regarding whether it would make the Motion it now has

made nearly a month later. After not hearing from the EEOC by the deadline it set,

YNHH relied on the lack of indication this Motion would be filed and noticed the

subject depositions for dates in September.          Consequently, this delay has

prohibited the parties from attempting adjudication prior to the scheduled

depositions, and thus, it is the EEOC which has increased the possibility of keeping

depositions open pending adjudication of this Motion.

      II.   ARGUMENT

      For those reasons set forth above, and as explained more fully below, the

EEOC’s Motion should be denied.

      A. The Motion Constitutes A Pre-Emptive Strike Without Context.

      Courts, even in trial situations, are traditionally hesitant to grant prospective

prohibitions without seeing context—i.e., typically questions leading up to the

subject evidence being sought. In this case, the EEOC justifies its request by

referring to privilege with psychotherapists; yet, does not provide any information

to establish whether any of the currently noticed deponents (all of whom at this

point have been identified as voluntary participants1) have been treated by a

psychotherapist, and/or whether the questions posed would even invade the

information covered by such a privilege. See Stark v. Hartt Transp. Sys., Inc., 937




1Although, notably, scheduling has been fluid as participants have been changing
their status as voluntary participants.
                                          4
       Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 5 of 14




F. Supp. 2d 88, 92 (D. Me. 2013) (ordering production of information “gleaned and

recorded by non-psychotherapists” that implicated plaintiff’s mental health). Even

in its Motion, the EEOC acknowledges this traditional hesitancy to institute pre-

emptive discovery prohibitions, and so it reverts to the argument that the mere

posing of the questions is embarrassing and constitutes “further victimization”—

certainly a novel standard being proposed. In any event, the EEOC itself has put

these matters at issue on behalf of the Aggrieved Individuals it insists it represents

so that any applicable privilege would be waived.

      B. The Proposed Inquiries Involve Proper and Discoverable Information.

      To repeat the obvious, it was the EEOC which brought this action knowing

the diagnoses in some instances of cognitive decline issued by YNHH’s tester, Dr.

Hawkins, would be relevant and discoverable. If the EEOC did not apprise the

Aggrieved Individuals, and particularly those Aggrieved Individuals identified as

voluntary participants whose depositions have been noticed first, that the

allegations could lead to further inquiry, it was they who did not manage

expectations in this regard.

      It is not unusual for plaintiffs, particularly in employment litigation, to be

asked delicate questions. If witness discomfort was the proper standard to apply

in prohibiting questioning, not only defendants, but also plaintiffs, would be

significantly hindered in acquiring probative discovery to which they are entitled.

After all, Fed. R. Civ. Proc. 30 presumes that oral discovery is fair game, absent

very specific exceptions, none of which are present here. Moreover, to reiterate,

discovery in general is intended to be broad and liberal. Luck v. McMahon, No.



                                          5
       Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 6 of 14




3:20-CV-00516, 2021 WL 413638, at *4 (D. Conn. Feb. 5, 2021) (discovery rules are

afforded broad and liberal construction).    While crying “victimization”, the EEOC

hopes this Court will be distracted from the fact that the EEOC did not worry about

potential embarrassment when it was demanding private information contained in

hundreds of Hospital files belonging not just to voluntary claimants, but also to

non-voluntary claimants, and claimants who have affirmatively indicated they do

not want to participate. These files contained personal information regarding

licensing, occupational history, and for that matter, the results of the YNHH

cognitive testing.

      In other words, the EEOC brought this action having to have known the

diagnoses of cognitive decline issued by YNHH’s tester would be a central issue.

In a case where neurocognitive testing is promoted as a reliable, early indicator of

a hidden impairment, query how the EEOC should not have known that, in turn, a

later or other independent diagnosis for those very impairments would be

probative of the reliability of the testing being challenged here. In simple terms,

YNHH should not be prevented from asking, for example, whether the YNHH test

results were confirmed by additional testing of that practitioner outside of YNHH.

Or, by way of another example, whether YNHH test results prompted any

practitioner to seek additional medical review that, in fact, confirmed a latent or

unappreciated cognitive disorder. In a situation like this, YNHH could argue that

its testing did precisely what is was designed to do; alert the practitioner of an

issue before a patient’s safety was jeopardized.




                                         6
       Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 7 of 14




       To provide further clarity by way of a potential, real life example, assume

YNHH assessed one of the Aggrieved Individuals, and the test showed that they

had issues with short term memory and executive functioning. Our hypothetical

Aggrieved Individual never recognized s/he had a cognitive disorder, and,

surprised by this development, decides to retire given the concerns. Later, the

Aggrieved Individual consults a private medical specialist and learns that s/he in

fact suffers from early-stage dementia that likely started months before. That

condition could have resulted in serious patient safety issues. In that scenario, the

YNHH test was precisely the early-indicator of a latent problem that it was designed

to identify. Without this discovery, YNHH and its experts would never know about

this highly relevant “near miss” situation.   To sum up, the fact remains that the

conditions of these claimants have been placed directly at issue by the EEOC’s

challenge, on their behalf, of the need and appropriateness of the testing itself.

      To further reveal the EEOC’s inconsistency in their arguments, the EEOC

has recently issued its own Rule 30(b)(6) deposition notice which includes, as a

topic, post-testing information; i.e., asking whether, retrospectively, the testing

achieved the purpose of preventing medical errors. Such an assertion places

YNHH in the impossible position of trying to establish a “negative”; i.e., that in the

absence of testing a patient would have been harmed; yet, at the same time, tying

YNHH’s hands in establishing that, indeed, a practitioner actually engaged in

further medical review validating the YNHH test results, which, in turn, contributes

to establishing its efficacy.




                                          7
       Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 8 of 14




      The EEOC further asserts other Hospital practices adequately address safety

issues—self-reporting and peer monitoring.         The Hospital contends these

mechanisms are historically unreliable to prevent issues, a concept which, at least

in part, was admitted to by the representative claimant, Dr. Nash, during his

September 1 deposition. If, as in our hypothetical above, YNHH learns that a

deponent was diagnosed with a cognitive impairment outside of the YNHH testing,

but failed to report that to YNHH—either because the practitioner was unaware of

the deficiencies or peers either did not observe problems or were reluctant to

report them, this information would be relevant to challenge the EEOC’s assertion

in this regard.   To be clear, YNHH contends it should be free to pursue this

information and not have its hands tied in discovery with respect to topics the

EEOC itself has persisted in labeling relevant and discoverable. Moreover, YNHH

is not seeking “post hoc justification” for the test; rather, despite the convenient

mischaracterization of relevance, the EEOC recognizes YNHH is seeking discovery

on the effectiveness of the very test the EEOC seeks to invalidate.

      C. The Subject Information is Necessary for YNHH’s Expert to Render a

         Complete Opinion.

      YNHH has retained an Industrial/Organizational Psychologist, Dr. Jone

Papinchock, to provide her opinion on the validity of YNHH’s assessment program.

According to Dr. Papinchock, one of the potential methods of validating a test is

“constructive validity.” Constructive validity may be one way to show that the tests

being used at YNHH are measuring what they are intended to measure (to repeat,

the very assertion the EEOC vigorously challenges). Because YNHH uses a battery



                                         8
       Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 9 of 14




of tests to assess neurocognitive functioning, the results of its battery could be

compared to a similar battery later administered by another health care provider.2

YNHH wishes to ask the Aggrieved Individuals if they have taken neurocognitive

tests or received diagnoses that conflict with YNHH’s test findings (creating

“divergent construct validity”) or that support the results of YNHH’s tests

(“convergent constructive validity”). This sort of test validation has been

supported for decades by the scientific community.3 By comparing YNHH’s tests

with the results of similar tests, corresponding diagnoses could, again, be

probative of whether YNHH’s tests were effective.

      The EEOC may disagree with this approach. It may even develop counter-

testimony from its own expert that it claims refutes this approach. But that mere

fact that the EEOC does not support YNHH’s expert theories does not allow it to

block discovery necessary for YNHH to develop those theories in the first instance.

If that were the case, YNHH could avoid all discovery in this case simply because

it does not agree with the EEOC’s theories. Yet, of course, that is not how discovery

is intended to work. See also, ECF 91, p. 8 (“EEOC, and its experts, must review

the tests to evaluate their effectiveness in achieving YNHH’s stated goals.”)




2 Gatewood, R.D., Feild, H.S. & Barrick, M.R. (2019). Human resource selection: 9th
Edition. Wessex Press, Inc.: New York, NY.
3 Campbell, D.T. & Fiske, D. (1959). Convergent and discriminant validation by the

multitrait-multimethod matrix. Psychological Bulletin, 56(2), pp. 81-105). Cascio,
W.F. & Aguinis, H. (2019). Applied psychology in talent management: 8th Edition.
Sage Publications: Thousand Oaks, CA.
                                         9
         Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 10 of 14




      D.     YNHH Offered to Provide Heightened Protection Which the EEOC

Declined.

      While professing that information about independent diagnoses is

“privileged”, the EEOC asks this Court to establish a different, more restrictive

discovery standard on YNHH. Specifically, the EEOC has already argued any such

privilege is the doctors’ privilege—and that they represent them—and that in

pursing production of highly sensitive Hospital files about the very topic they claim

is privileged; i.e., diagnoses which the test they are attacking provided; sufficient

protection would be given by marking the materials “Confidential/Attorneys’ Eyes

Only”.

      While YNHH maintains privilege cannot be invoked by the EEOC to control

discovery by defendant, but be waived for their own argument, YNHH nevertheless

offered to mark any of the subject testimony by the deponents with the same,

heightened designation.     See ECF 91, p. 7 (where the Court observed “any

confidentiality concerns on Defendant’s part can be addressed through agreement

of the Parties and proper maintenance of confidentiality designations, including

attorneys’ eyes only, if necessary, in accordance with the Court’s standing

Protective Order issued at the commencement of this case); June 28, 2021

Transcript, pp. 25 (Plaintiff acknowledges “there’s a confidentiality order that

would address any issues”); p. 31 (“To suggest that their privacy is now being

invaded by having to disclose that information to the EEOC, subject to a

confidentiality order, simply doesn't hold water.”) On August 17, 2021, YNHH

counsel made the offer to ensure only counsel would be present during this



                                         10
       Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 11 of 14




testimony, and transcript portions marked with this designation.     The EEOC has

declined this offer.

      F.     EEOC Has Cited Inapplicable Precedent

      EEOC cites In re 3M Combat Arms Earplug Prod. Liab. Litig., No. 3:19-MD-

2885, 2020 WL 5578938, at *1 (N.D. Fla. Aug. 19, 2020) for the basic proposition that

the psychotherapist-patient privilege has been applied to block production of

mental health records where a party claimed garden variety emotional distress.

YNHH is not seeking information concerning subsequent testing to challenge the

Aggrieved Individuals’ damages claim; it seeks this information because EEOC put

the efficacy of YNHH’s test directly in controversy. See Bagley v. Yale Univ., No.

3:13-CV-1890, 2016 WL 1531341, at *2 (D. Conn. Apr. 15, 2016) (ordering production

of mental health records where plaintiff placed mental health in controversy);

Selassie v. United Health Servs. Hosps., Inc., No. 305CV0207TJMDEP, 2005 WL

8170806, at *6 (N.D.N.Y. July 27, 2005) (ordering disclosure of psychiatric records

placed in issue by non-moving party).

      EEOC does, however, cite a case that is applicable here. In Silvestri v. Smith,

No. CV 14-13137, 2016 WL 778358, at *2 (D. Mass. Feb. 26, 2016), the Court held

information pertaining to mental health diagnoses and treatment was not within the

ambit of the psychotherapist-patient privilege, but rather, the Court gave protection

to the contents of confidential communications between patient and provider. The

former is precisely what YNHH seeks here. YNHH has no desire to probe the

intimate details of the Aggrieved Individuals’ therapy appointments; rather, it seeks

information concerning the nature of subsequent testing and diagnoses obtained



                                         11
      Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 12 of 14




by Aggrieved Individuals that may be confirmative of information obtained by Dr.

Hawkins.

      Conversely, and as already asserted above, discovery is intended to be

liberal, Luck, supra, 2021 WL 413638, at *4, and the cry of “victimization” is

purposely inflammatory and provocative—attempting to gain this Court’s approval

of prohibiting YNHH from pursuing what it contends is necessary discovery

despite its agreement to provide the information gleaned with the highest level of

protection.

      G. EEOC’s Claim the Questions Constitute a Potential ADA Violation Is

           Wholly Unsupportable.

       While YNHH contends all of the EEOC’s arguments are misplaced, perhaps

the most misplaced argument of all is the contention the posing of such questions

potentially violates the ADA. In support of this novel and unsupportable position,

the EEOC’s refers the Court to Fountain v. New York State Dep't of Corr. Servs.,

No. 99-CV-389, 2005 WL 1502146, at *5 (N.D.N.Y. June 23, 2005) for the proposition

that counsel’s “inquiry” during a deposition constitutes an inquiry violative of the

ADA. The citation is completely misleading; Fountain examined whether a general

diagnosis inquiry requirement in the workplace from the defendant employer New

York State Department of Correctional Services met the business necessity

requirement under the ADA.      The case says nothing about inquiries during a

litigation process; here, during a deposition, and particularly one involving

testimony covered by a confidentiality agreement by counsel for the employer.




                                        12
      Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 13 of 14




      In general, like the citation to Fountain, the cases cited by the EEOC involve

workplace events/inquiries, not litigation contexts. The argument the EEOC is

promoting here would establish a standard in every ADA litigation that a defendant

posing impairment-related inquiries in discovery would somehow create additional

liability for that defendant—even though, astonishingly, such inquiry would, in this

situation, necessarily include questions about the YNHH testing and resulting

diagnosis the EEOC has placed at issue. In even simpler terms, YNHH contends

that this argument is patently absurd, and constitutes another attempt to create a

chilling effect on YNHH’s otherwise appropriate inquiries.

      III.   CONCLUSION

      Given the broad standard for discovery, YNHH asks the Court to permit it the

same opportunity, with protections already extended to the EEOC, regarding topics

which clearly implicate discoverable information (even if not ultimately

admissible). Permitting the prohibition sought by the Motion would create patent

inconsistency in what is deemed discoverable in this litigation, and, in any case,

defy the language and spirit of the rules of discovery. EEOC counsel will be

present at these depositions to ensure the deponents are treated with respect, as

is always the case with counsel and their clients. YNHH has no desire to embarrass

any of their respected and valued physicians---but again, it was not YNHH which

instituted this litigation making these subjects relevant.



      WHEREFORE, for the foregoing reasons, Defendant respectfully requests

that the EEOC’s Motion be denied.



                                         13
Case 3:20-cv-00187-VLB Document 102 Filed 09/03/21 Page 14 of 14




                             DEFENDANT,
                             YALE NEW HAVEN HOSPITAL,

                             By: /s/ Mary A. Gambardella
                                Mary A. Gambardella (ct05386)
                                mgambardella@wiggin.com
                                Joshua J. Wyatt (ct28916)
                                jwyatt@wiggin.com
                                WIGGIN AND DANA LLP
                                One Century Tower
                                265 Church Street, 18th Floor
                                New Haven, Connecticut 06508
                                Tel: (203) 498-4328
                                Fax: (203) 789-2889

                                Christopher J. DeGroff (admitted pro
                                hac vice)
                                cdegroff@seyfarth.com
                                Shana Madigan (admitted pro hac vice)
                                smadigan@seyfarth.com
                                SEYFARTH SHAW LLP
                                233 S. Wacker Drive, Suite 8000
                                Chicago, IL 60606




                              14
